Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         30-AUG-2018
                                                         10:17 AM



                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 GREGORY ARMIN SCHER, Petitioner,

                                 vs.

 THE HONORABLE GALE L.F. CHING, Judge of the Family Court of the
        First Circuit, State of Hawai#i, Respondent Judge,

                                 and

                 LYDIA CHEYENNE SCHER, Respondent.


                         ORIGINAL PROCEEDING
                        (FC-D NO. 18-1-6961)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Gregory Armin Scher’s

petition for writ of mandamus, filed on July 17, 2018, the

documents attached thereto and submitted in support thereof, and

the record, it appears that, based on the current state of the

family court proceedings, petitioner fails to demonstrate that he

has a clear and indisputable right to the requested relief and

lacks alternative means to seek relief, and that the respondent

judge exceeded his jurisdiction or committed a flagrant and
manifest abuse of discretion in denying the ex parte motion.

Petitioner, therefore, is not entitled to the requested writ of

mandamus.    See Kema v. Gaddis, 91 Hawai#i 200, 204-05, 982 P.2d
334, 338-39 (1999); Wong v. Fong, 60 Haw. 601, 604, 593 P.2d 386,

389 (1979).    Accordingly,

            IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

            DATED:   Honolulu, Hawai#i, August 30, 2018.

                                 /s/ Mark E. Recktenwald

                                 /s/ Paula A. Nakayama

                                 /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack

                                 /s/ Michael D. Wilson




                                   2